Title: To Benjamin Franklin from Charles-Guillaume-Frédéric Dumas, 22 March 1771
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin

La Haie 22e. Mars 1771
[Beginning lost:] Monsieur, que vous resterez encore quelque tems en Angleterre. Ayez donc la bonté de m’apprendre si je pourrai encore vous faire tenir cela à Londres, ou si j’en chargerai l’un ou l’autre Capitaine qui fera voile de nos Ports pour Philadelphie. Il y aura aussi un Exemplaire pour la Bibliothêque.
Je finirai, comme j’ai commencé, en parlant de moi. J’ai fini mes précédens engagemens, sans vouloir m’embarquer dans un autre, d’aussi longue haleine, que l’on m’a présenté. J’ai cependant entrepris, pour aussi longtems que cela me conviendroit, l’éducation chez moi de deux jeunes Patriciens d’Amsterdam. Ce que ceux-ci me laissent de loisir, je l’emploie à la traduction françoise d’un bon Ouvrage Anglois, mais de longue haleine, c’est l’Histoire Chronologique du Commerce par Mr. Anderson. Je tâcherai de remédier dans ma traduction, autant qu’il sera possible, au stile un peu long et embarrassé, et à des répétitions, qu’il est bien plus facile de critiquer, qu’il ne devoit l’être au savant Auteur de les éviter en composant. J’y ajouterai des remarques là où je les croirai nécessaires. J’espere d’en venir à bout dans environ deux ans; et comme l’original est dédié à la Société qui travaille avec tant de succés en Angleterre à l’encouragement des Arts, des Manufactures et du Commerce, je voudrois dédier ma Traduction à la Pensilvanie, si vous l’approuvez, Monsieur, afin de pouvoir sans mentir, et sans bassesse, dire des choses agréables et utiles. J’ai l’honneur d’être avec tout l’estime et le respect qui vous sont dûs, Monsieur, Votre trés humble et très obéissant serviteur
Dumas

Lorsque vous voudrez bien, Monsieur, m’honorer d’une réponse, elle me parviendra le plus sûrement sous une enveloppe à l’adresse de Mr. Schlemm, Agent de Sa M[ajesté] Brittannique à Rotterdam, le même par le moyen de qui ce paquet vous sera rendu.
Peut-on avoir à Londres, Monsieur, le Pensylvanian Gazet, dont vous avez eu la bonté de m’envoyer quelques feuilles? En ce cas je vous serai fort obligé de m’indiquer l’adresse de la personne à Londres qui la reçoit et distribue, afin que je puisse lui faire écrire pour me la faire tenir à mesure qu’elle arrivera de là-bas. Autrement je verrai de me la procurer directement de Philadelphie par quelque Négociant de Rotterdam en correspondance avec cette Place, qui souscrive pour moi chez l’Imprimeur et le paye, pour me l’envoyer par paquets [lors]qu’il partira quelque vaisseau pour Rotterdam. C’est une lecture qui [me] feroit grand plaisir, si je pouvois l’obtenir de tems en tems.

